Citation Nr: 1129359	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  95-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and J.A.J.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971 with service in Vietnam from March 1970 to March 1971.

This case came before the Board of Veterans' Appeals (Board) on appeal of a rating decisions rendered by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and witnesses testified at a hearing before an RO hearing officer in June 1996.  A transcript of this hearing is associated with the claims folder.

When this case was before the Board in February 2006, it was decided in part and remanded in part.  When this case was most recently before the Board in March 2010, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current psychiatric disorder is etiologically related to active service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, which he claims is related to multiple stressors in service.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the claim was initiated before the enactment of the VCAA, the Veteran was not provided VCAA notice prior to the initial rating decision that denied his claim.  However, following provision of VCAA-compliant notice and completion of all indicated development of the record, the originating agency readjudicated the claim in August 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Veteran's service treatment records (STRs) and service personnel records (SPRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded VA medical examinations in response to the claim herein decided.  It was noted in 1996 testimony that the Veteran was considered disabled by the Social Security Administration due to non-psychiatric illness.

In September 2009, following substantial development, the originating agency issued a memorandum formally finding that most of the Veteran's claimed stressors were not verifiable.  The originating agency noted it sent requests to proper agencies and received negative results concerning the alleged PTSD stressors.  It was found that the Veteran had not presented verifiable in-service stressors that could be submitted to the Joint Services Records Research Center (JSRRC) for verification.  The originating agency indicated that one stressor was verified, that he had been treated for mumps and hospitalized for 22 days in Alaska when initially traveling to his duty station in Vietnam.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  The provisions of this section have been revised several times during the pendency of this claim.  The revisions are liberalizing and are applicable to this claim.  It pertinent part, the criteria are as follows: 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted below, the Veteran has been diagnosed with PTSD and depressive disorder/major depression with psychotic features.  However, evidence of a present condition is not sufficient to establish service connection; there must also be some competent linkage of the current disability to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

In regard to psychiatric disorders other than PTSD, the Board notes that the Veteran has also been diagnosed with a personality disorder, which is not a disease or injury for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  As to his depression, there is significant evidence of this disability for many years.  However, the preponderance of the evidence shows that the disability is not etiologically related to service.  Moreover, with regard to PTSD, the preponderance of the evidence establishes that the Veteran does not have this claimed disability.  

The Veteran's DD 214 indicates that he was a field radio mechanic who spent approximately one year in Vietnam.  Awards and decorations include the National Defense Service Medal, the Vietnam Service Medal and the Vietnam Campaign Medal, two overseas bars and Security Police Squadron and M-14.  The record does not on its face establish that the Veteran engaged in combat.  

VA general examinations in October 1978 and July 1987 related to pension claims indicate that no psychiatric pathology was found.  Depression was noted in private treatment records in 1984 and dysthymia was noted in 1989.  The Veteran received medication for these disorders as reflected in the treatment notes.  

The Veteran was initially hospitalized at a VA facility in June 1990 for being depressed, irritable, insomnic and quarrelsome.  He was verbalizing self-harm ideas and reportedly had tried to kill his nephew.  He was reported to be visiting a private doctor for back pain, and had been prescribed Darvocet, Percocet and Valium for the back pain.  The discharge summary reflects diagnoses of major depression with psychotic features, benzodiazepine and Darvocet dependence, PTSD delayed, and borderline traits.  He was hospitalized again in September 1990 for the same symptoms, with the same diagnoses.  

The report of a VA psychiatric examination in January 1991 notes that the Veteran reportedly had not worked since 1986.  His wife stated that he was pessimistic and was thinking about Vietnam and his friends in Vietnam.  He was usually filthy and had to be pushed to bathe.  Following the examination, the psychiatrist diagnosed major depression with psychotic features, substance use disorder and benzodiazepine dependence.  

In a VA psychiatric examination report dated in September 1992, it was noted that the Veteran reported that he was troubled by memories of his tour of duty in Vietnam.  He mentioned that he paid someone else to perform his guard duty and this person was killed on guard duty.  He also stated that he became ill en route to Vietnam and was hospitalized in Alaska for 22 days.  Following mental status examination, the diagnoses were substance use disorder, dysthymia and strong borderline personality traits.  

According to a VA psychiatric examination report dated in April 1996, the Veteran reported primarily physical complaints.  He stated that he had no drug use for over 20 years and no alcohol use for the last five years.  It was noted that he had been hospitalized for psychiatric problems two days after the last VA examination.  The diagnoses were dysthymia, substance abuse and dependence, in remission, as well as borderline traits.  

In June 1996, the Veteran, his wife and a psychiatrist provided testimony at the RO before a hearing officer.  Primarily, the psychiatrist testified, indicating that he interviewed the Veteran and this was the third time he had seen him.  He stated that the Veteran told him that he repaired weapons and was a radioman in Vietnam, and he also went on missions to Cambodia.  He told the doctor he had been on secret missions he could not talk about and that he was under fire on many occasions.  He reported that during one secret mission a Polish guard took his guard duty shift and was killed.  He did not know the man's name but referred to him as the Polack.  The Veteran told him he would go out at night and catch prisoners and kill them.  If they did not kill them, they would call in a platoon and the Koreans would kill them.  He remembered cutting off someone's ear and the nose of someone hanging from a chain.  The psychiatrist stated that the Veteran had clear symptoms of PTSD.  He keeps a bayonet from Vietnam and his neighbors say he stays in all the time.  He is in Vietnam "24 hours a day."  Also noted was an incident in which the Veteran was put on 30 days leave in Alaska following illness en route to Vietnam.  This was upsetting for the Veteran.  He stated that he is going to kill people when he gets angry.  The doctor made a diagnosis of PTSD.  The doctor further testified that the Veteran was found disabled by the Social Security Administration due to a list of medical problems not PTSD.  

During VA psychiatric examination in March 1999, the Veteran reported various nightmares relating to his current life and a nightmare of himself riding a four-wheel drive vehicle in Cambodia.  He felt abandoned by his siblings and his father had just died.  The diagnoses were dysthymia, substance abuse, polysubstance dependence in remission and borderline personality traits.  The examining psychiatrist noted that the Veteran did not meet the criteria for PTSD, considering the reported history and a review of the record.  

A VA psychiatric examination was performed in July 2002.  The examiner reviewed the claims folders.  The Veteran reported he was not working.  He complained that everyone talks about his drug dependence and nobody asks him how he feels now.  He referred to unrelated medical problems and noted that he was unable to tolerate interferon for hepatitis recently.  He stated that he was very weak and that his family would be better off without him.  On examination, he demonstrated an angry and sad facial expression.  Following mental status examination, the diagnoses were major depression, substance use disorder and borderline personality traits.  

A psychiatric summary dated in March 2004 from Dr. Judy Rivera Rivera reflects a diagnosis of PTSD related to Vietnam and major depression without psychotic features.  Stressors were listed as memories of a dead friend due to his negligence he thinks.  He was very dependent on his wife and had a very poor prognosis.

Following an attempt to Verify his stressors, which resulted in the aforementioned verification of the one stressor of being hospitalized in Alaska en route to Vietnam in 1970, the Veteran underwent VA psychiatric examination in September 2009, with an addendum dated in March 2010.  The psychiatrist who examined the Veteran reviewed the claims folders prior to the examination.  She noted the significant non-psychiatric illnesses, including low back pain, thrombocytopenia, chronic liver disease and cirrhosis, and substance abuse.  Also noted were hepatitis C and treatment for umbilical hernia.  The psychiatrist noted the treatment by the private psychiatrist as reflected in the March 2004 summary, in which it was reported that the Veteran had been treated since October 2000.  He was currently on anti-depressants and anti-anxiety medication, and was undergoing individual psychotherapy the last of which reportedly helped "a lot."  

The Veteran reported nightmares of events in the Vietnam War with faces of people from the present related to destroy missions multiple times per day almost since he got out of the army.  He did not remember dates or names of events.  He remembered an accident with a clothing roll in which he injured his back.  He also reported social isolation presently.  The examiner noted that the Veteran did have combat experience in Cambodia and Vietnam.  He drank in service without behavioral consequences.  While en route to Vietnam, he was treated in Anchorage, Alaska, for viral syndrome due to mumps virus, with parotiditis, meningitis and pancreatitis during active duty according to a February 1970 service medical record.  He reported he was married for 27 years and had two daughters and has good relationships with them all.  He reported having only one friend.  As far as suicidal gestures, he reported he tried to cut himself once and then had a gun which his wife took away.  He assaulted a man who kissed his wife on the cheek 11 years ago at a town party.  He drank one to two drinks about twice a week without consequences.  

On psychiatric examination, he was clean and appropriately dressed with unremarkable speech and psychomotor activity.  His attitude was cooperative.  His affect was constricted and mood was described as very bad.  He could not do serial 7's or spell a word backwards and forwards.  He was oriented to person and place but not time.  Thought process and content were unremarkable.  There were no delusions.  He understood outcomes of behavior.  His intelligence was average.  He understood that he had a problem.  He reportedly felt irritable, had whole body pain and was tired of living.  He had no inappropriate behavior, inappropriate interpretation of proverbs, obsessive or ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts.  He had good impulse control and no episodes of violence; he was able to maintain minimum personal hygiene.  Remote and recent memory were normal but immediate memory was severely impaired.  

The Veteran elaborated on the stressful event in service.  He stated that when he came down with the illness that led to stopping in Alaska, he was treated poorly and was given a pass to go home and recuperate.  He was not given any money.  When he returned to Alaska after going home to Puerto Rico, they told him he was supposed to be in Vietnam three months earlier.  He felt he was discriminated against.  He was accused by a sergeant of being a dirty Puerto Rican who did not want to go to combat.  He almost fainted at the hospital.  

The psychiatrist observed that the incident in Alaska did not cause clinically significant distress or impairment in social or occupational function or other important function.  She opined that the criteria for PTSD were not met on this evaluation in September 2009.  

The psychiatrist further found that the Veteran did not meet the DSM-IV criteria for PTSD diagnosis.  The diagnosis was major depressive disorder (MDD), recurrent, moderate.  The March 2010 addendum indicates that MDD is not caused by or a result of service.  The examiner cited the absence of psychiatric or psychotic treatment or symptoms until 1990 as supportive of this opinion that active service has no relation to and is no cause of MDD.  The examiner noted that the Veteran failed to endorse substance abuse or use that would warrant a relevant diagnosis for this type of disorder.  

The Veteran has maintained that he cannot remember dates or names of stressful events which occurred in Vietnam.  He noted in a written September 2009 statement that it was too difficult to remember more than the fact that he was in reconnaissance squads and secret search and destroy missions which included Cambodian assignments.  However, as noted in the September 2009 Formal Finding Memorandum and the September 2009 JSRRC PTSD stressor verification review, the only verified stressor is the Veteran's illness in Alaska.  While the Board could accept the Veteran's statements as sufficient evidence of the claimed combat stressors, the Board has not found the Veteran to be credible.  His account of extensive combat, to include going out at night to capture and kill prisoners, is not believable in view of the fact that he received no award indicative of his participation in combat.  Moreover, the Veteran's inability to provide any verifiable details concerning the alleged stressors also undermines his credibility.

As to a psychiatric disability other than PTSD, the evidence shows that the Veteran has had problems with depression, primarily diagnosed as MDD.  There is no evidence of a depressive disorder in the Veteran's STRs, and there is no medical evidence suggesting that the Veteran's depressive disorder was present until many years after service or that it is etiologically related to service.  Moreover, the September 2009 VA psychiatric examiner, who reviewed the entire claims folders and interviewed the Veteran, opined that the Veteran's depressive disorder is unrelated to service and properly supported the opinion.  

In specific regard to the claimed PTSD, several competent mental health professionals have diagnosed him with PTSD associated with Vietnam.  However, the most recent VA examination and opinion in September 2009 indicates that the Veteran does not meet the diagnostic criteria for PTSD.  The Board finds this opinion persuasive as it is well-supported and includes clear citations to the documented record.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

As discussed above, in this case the Board finds the Veteran's account of stressors during active service, with the exception of the treatment in Alaska, as presented to VA adjudicators and to various treatment providers, is not credible.  A medical professional's opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 (1997); Moreau, 9 Vet. App. 389, 395-96.

To the degree that the medical providers have based their opinions on the Veteran's self-reported accounts of incidents in Vietnam and Cambodia, which proved unverifiable, the Board has found such reports to be not credible, and it follows that medical opinions based on such reports are not probative.  

The Board finds the September 2009 and March 2010 VA opinions to be based on sound reasoning; the conclusions are well-supported and the psychiatrist reviewed prior clinical records and other evidence.  Thus, these opinions are accorded the most probative weight.  

In sum, the Board finds that service connection for PTSD may not be granted because the Veteran has not presented verified or verifiable stressors and there is no current valid diagnosis of PTSD, and service connection for a psychiatric disorder other than PTSD may not be granted because the preponderance of the evidence shows that no such disability was present until more than one year following the Veteran's discharge from service and that no such disability is etiologically related to service.



ORDER

Entitlement to service connection for psychiatric disability, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


